Title: To James Madison from Edmund Randolph, 9 May 1783
From: Randolph, Edmund
To: Madison, James


My dear sir
Richmond May 9. 1783.
The due arrival of your friendly attention by every post has not been requited, in the manner most agreeable to my own feelings. My engagements in the forum from the 1st. Ulto. to this day, and the barrenness of intelligence must serve as my apology.
Monday last was the day appointed for the meeting of the assembly: and a larger number of members appeared, than has been seen for some years on the first day of the session. Among them was Mr. Henry. He is earnest in the reduction of the taxes; alledging the inability of the people, and scarcity of cash. These facts have received strong support from the motions, made at the last general court, against delinquent sheriffs to the amount of about £50,000. Their excuses in general consisted of the impracticability to find purchasers for the property seized.
Whether this temper predicts much in favor of the recommendations of congress, now on the road, I have not yet determined. It does not of necessity become an Obstacle to them, as the impost in most parts is supposed to fall heaviest upon men of opulence, for whose sakes the diminution of the taxes is by no means intended.
Some of those, with whom I have conversed, argue thus: “Our consumption exceeds our ability [in?] annual income: that of the other states does not: these therefore will by the impost pay according to their wealth, while we thereby render the yearly excess of our yearly revenue still more ruinous.” This objection shall not long keep its ground.
The cession of our western country, as recommended, beyond the assignment already made to the U. S, when connected with the delivery of a capital fund into the hands of congress, gives birth to difficulties of every complexion. It revives in the minds of some the ardor of congress to grasp that territory, and the possibility of this fund being diverted to offensive measures again [st] it. It is supposed to diminish our power, wealth and importan[ce] at the same time, that the impost itself will daily lessen our pecu[niary] talents. The labour will be severe indeed, which shall ex[pel?] the conviction of some individuals: for with them argument derived from the posture of our affairs, and the necessity of yielding something, altho’ to our disadvantage, to the cause [of] peace and the harmony of the union, pass under the appe[lla]tion of misdirected zeal, or ill-founded fears.
Mr. R. H. Lee arrived yesterday without his brother the Dr. My business has prevented me from conversing with him at all, and indeed with a[ny] other member, as fully as I wish.
We are much alarmed at the purpose of sending the definitive treaty to the imperia[l] courts before its completion. We have been too muc[h] injured by the war, not to dread its return. Perhaps i[t] would not be easy to find precedents of the abortion o[f] a treaty of peace, which has been carried as far as the ra[ti]fication of preliminaries: but a fresh opposition may b[e] artfully excited in these courts by G. B, who is now per[haps] led to hope something from Morris’s letter and the spir[ited] movements of the army.
Several british vessels have a[rri]ved in our rivers: some of which affect to intitle themsel[ves] to an entry by distress, and others in right of commerce upon t[he] cessation of hostilities. The executive have adjourned thei[r] cases to the assembly; before whom several zealous Scotch will appear, as I am told, urging the indulgence. An indulg[ence] it must be called; for a final consummation of the war dep[ends] as it would seem to me, upon the definitive treaty alone. I [am] somewhat surprized at the difficulties, which you sugges[t] in the construction of the phrase “during the war.” Howsoever active enmity may have been suspended by the preliminaries, the state of war appears still to exist.
